DETAILED ACTION
This action is responsive to the following communications: Original Application filed on March 5, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0191968 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this case. Claims 1, 18, and 19 are the independent claims. Claims 1-4 and 6-19 are rejected. Claim 5 is objected to.

Priority



This application is a CONTINUATION of U.S. Patent Application No. 16/526,751, now U.S. Patent No. 10,740,384, which is a CONTINUATION of U.S. Patent Application No. 14/963,089, now U.S. Patent No. 10,956,486, filed on December 8, 2015, which claims priority from U.S. Provisional Patent Application. No. 62/215,575, filed on September 8, 2015.

Information Disclosure Statement
Applicant filed Information Disclosure Statements (IDS’s) on 4/14/2021 (27 pages), 5/5/2021 (2 pages) and 7/8/2021 (121 pages). The IDSs filed on 4/14/2021 and 5/5/2021 have been considered by the Examiner, and annotated copies have been included with this Office action.

Regarding the IDS filed on 7/8/2021, the Applicant and assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. MPEP 704.10 states “[a]n examiner or other Office employee may require from individuals identified under 37 CTF 1.56(c), the submission of such information as may be reasonable necessary to properly examine or treat a matter in a pending…application…An examiner or other Office employee may make a requirement for information reasonably necessary to the examination or treatment of a matter in accordance with the policies and practices set for by the Director(s) of the Technology Center or other administrative unit to which that examiner or other Office employee reports.”

In the IDS filed on 7/8/2021, applicant submitted 121 pages of citations comprising: 499 US Patent references, 1820 US Patent Publication references, 541 Foreign patent references, and 156 Non-patent literature references. The extraordinarily large number of references poses a serious burden on the Office.

The instant claims are drawn to electronic device, media, and method for receiving an audio (user utterance) search request, checking for prior search requests, and if they exist, performing the prior search requests, and generating a series of result sets for display to the user.

The IDS contains numerous refences which do not appear to be related or material to the examination of the claimed subject matter of the of the instant application. For example:
IDS Reference
Short Description
Comment
USPAT 7,869,998
Automated help desk
Invention is not directed to help/tutorial programs
USPAT 7,873,149
Caller ID system
Invention is not directed to telephony or caller ID systems
USPAT 7,889,101
Generating locations based reminders for navigation systems
Invention is not directed to reminders, tasks, or navigation systems
USPAT 7,936,863
Providing communication tasks in a workflow
Invention is not directed to tasks or workflow processing
US PGPub 2009/0252308
Establishing a communication session (e.g., teleconferencing)
Invention is not related to conferencing
US PGPub 2011/0006876
Medical device for delivering therapy services
Invention is not related to medical devices or therapeutic services
US PGPub 2011/0009107
Policy based control of mobile device usage by vehicle operators (e.g., preventing text and driving)
Invention is not related to policy controls, restricting usage of mobile devices, nor vehicle operators
US PGPub 2011/0030067
Controlled sharing of personal information
Invention is not directed to personal information sharing
WO 2016/075081
Optical recognition of toys and toy parts in images
Invention is not related to optical recognition or image extraction
WO 2016/027933
Signal repeater 
Invention is not related to signal repeating, signal extending, or signal transmission to multiple devices
WO 2015/184387
Controlling a smart environment comprising a plurality of accessories with differing functionality (e.g., internet of things)
Invention is not related to controlling a plurality of devices in a connected environment 
WO 2015/183699
Predictive messaging 
Invention is not related to text messaging or chat systems with autocompletion
NPL item #155
Discriminative deep learning using visual correspondence of objects
Invention is not related to deep learning, image analysis, or image comparison
NPL item #152
Single page reference where the only word in English is ANDROID
Listed as “Play with Android Phones” but is unclear what is taught in the reference and how it applies to the invention
NPL item #151
Recommending hashtags for TWITTER
Invention is not related to social networking, hashtags, microblogging, etc.
NPL item #145
Single page reference where the only word in English is IPHONE
Listed as “iPhone 42 Native Secret” but is unclear what is taught in the reference and how it applies to the invention; similar to NPL item #152
NPL item #141
Automated captioning of image content
Invention is not directed to image analysis or image comparison


One of the following is required to consider the references cited by the applicant in the IDS filed 7/8/2021:

Applicant is specifically required to point out which reference or references cited in the IDS filed on 7/8/2021 disclose receiving an audio (user utterance) search request, checking for prior search requests, and if they exist, performing the prior search requests, and generating a series of result sets for display to the user; or

Applicant is specifically required to point out which reference or references cited in the IDS filed on 7/8/2021 are most relevant to the examination of the claims of the instant application.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 

This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

The Technology Center Director has approved this request by signing below:
/DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        
Specification
The Examiner makes the following recommendation to the first two paragraphs of the Specification (in the “Cross-Reference to Related Applications” paragraphs): 
[0001]   This application is a continuation of U.S. Patent Application Serial No. 16/526,751, now U.S. Patent No. 10,956,486, filed on July 30, 2019, entitled "Intelligent Automated Assistant for Media Search and Playback," which is a continuation of U.S. Application serial No. 14/963,089, now U.S. Patent No. 10,740,384, filed on December 8, 2015, and entitled "Intelligent Automated Assistant for Media Search and Playback," which claims priority from U.S. Provisional Serial No. 62/215,575, filed on September 8, 2015, and entitled "Intelligent Automated Assistant for Media Search and Playback." The content of both applications are hereby incorporated by reference in their entirety for all purposes. 
[0002]   This application relates to the following co-pending applications: U.S. Non- Provisional Patent Application Serial No. 14/963,094, now U.S. Patent No. 10,331,312, "Intelligent Automated Assistant in a Media Environment," filed December 8, 2015 (Attorney Docket No. P25817US1/77870000209101), U.S. Non-Provisional Patent Application Serial No. 14/498,503, now U.S. Patent No. 9,338,493, "Intelligent Automated Assistant for TV User Interactions," filed September 26, 2014 (Attorney Docket No. P18133US1/77870000161101), and U.S. Non- Provisional Patent Application Serial No. 14/498,391, now U.S. Patent No. 10,659,851, "Real-time Digital Assistant Knowledge Updates," filed September 26, 2014 (Attorney Docket No. P22498US1/77870000181101), which are hereby incorporated by reference in their entirety for all purposes.
This is merely a recommendation; correction is not required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	All trademarks are properly marked.
	Additionally, as noted in the parent applications, the Specification also contains many references to various movies, actors/actresses, sports franchises, etc. (hereinafter Pop Culture References). At this time, the Examiner has not reviewed these to determine which, if any, may be subject to trademark protection, and therefore, would also need to be corrected.
	The Examiner would appreciate any assistance that the Applicants could provide (or proactively address via amendment) with regard to the Pop Culture References

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claim 16 recites the electronic device of claim 15, “wherein the structured search is performed based on primary set of media items.” Dependent claim 15 recites “wherein the secondary set of media items is obtained by performing a structured search based on one or more parameter values associated with a media item of the primary set of media items.” It is unclear what claim 16 is attempting to recite; all of the media items in the primary set will share parameter values in common, thus performing a structured search based on the parameter value will already match all media items in the primary set. It appears that there are missing words in the claim that would clarify the claim. However, without those missing words, the claim is indefinite.
	Accordingly, dependent claim 16 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For the purposes of examination, the claim is interpreted as reciting that the structured search is further based media items of the other search requests. To overcome this rejection, the Examiner recommends amending the claim in line with this interpretation, or providing clarifying amendments that distinguish claim 16 from claim 15.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Independent claim 1 recites “receive, from a user, an audio input comprising a first media search request.” Dependent claim 13 recites “wherein the first media search request is received via a keyboard interface.” Therefore, dependent claim 13 directly conflicts with the recitation in claim 1 requiring the first search request is audio, not via keyboard input. Accordingly, dependent claim 13 is of improper dependent claim form for failing to further limit the subject matter from which it depends.

	Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0244263 A1, filed by Pontual et al., on March 15, 2013, and published on August 28, 2014 (hereinafter Pontual), in view of U.S. Patent No. 9,043,319 B1, issued to Burns et al., on May 26, 2015, and filed on December 3, 2010 (hereinafter Burns).

With respect to independent claim 1, Pontual discloses an electronic device for operating a digital assistant, the electronic device comprising: one or more processors; and memory storing one or more programs, the one or more programs including instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: Pontual discloses a device comprising one or more processors, memory, and stored programs (see Pontual, Figs. 2-3). 
Receive, from a user, an audio input comprising a first media search request; Pontual discloses receiving a first media search (see Pontual, paragraphs 0180-0191 [describing how the conversation manager operates where the initial search query is “show me action movies on HBO tonight,” which presents a series of images representing the first primary set of media items as the search results, and receives audio input of a second search, and determines whether or not the first and second searches are related to each other, or if there has been a change in context]).
Obtain a primary set of media items responsive to the first media search request; Pontual discloses obtaining a first set of search results, each result associated with one or more parameter values (see Pontual, paragraphs 0180-0191, described supra).
Determine whether one or more second media search requests exist, the one or more second media search requests received prior to the first media search request; Pontual discloses determining if there exist any prior search requests (see Pontual, paragraph 0091 [conversation module determines whether a second search request is related to a previous first request]; see also, Pontual, paragraphs 0180-0191, described supra).
Although Pontual discloses keeping track of prior searches (see Pontual, paragraphs 0091 and 0180-0191, described supra), Pontual fails to expressly disclose:
In response to determining that one or more second media search requests exist: 
Obtain a plurality of secondary sets of media items based on a plurality of combinations of the first media search request and the one or more second media search requests, wherein the plurality of combinations excludes one or more combinations associated with a less than a predetermined number of media items.
	However, Burns teaches a search engine that executes a plurality of combinations of prior searches in addition to the current search to obtain a plurality of result sets for display to the user, where certain result sets may be discarded if the count of results is lower than a particular threshold (see Burns, col. 5, lines 10-26 [describing the query log, which records user queries over time and is used to augment the primary search request], col. 6, lines 30-40 [describing the execution of additional queries generated from an initial query, and the threshold manager that manages query-specific thresholds for searches and search results], and col. 10, lines 38-44 [the system further checks the number of search results for a query to determine if that search (and its results) are to be included; if fewer than a threshold number of results are returned, the system may determine not to include it]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pontual and Burns before him before the effective filing date of the claimed invention, to modify the device of Pontual to incorporate executing additional queries based on historical queries and only including the result sets with sufficient result set sizes as taught by Burns. One would have been motivated to make such a combination because this increases the quality of the search results and relevancy for the use, as taught by Burns (see Burns, col. 1, lines 14-17 [“Search engines aim to identify resources (e.g., images, audio, video, web pages, text, documents) that are relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user.”]).
	Pontual, as modified by Burns, further teaches the device configured to display the primary set of media items and the plurality of secondary sets of media items.
	Pontual further teaches displaying the combination of search results (see Pontual, Figs. 11, 12, 14, and 16; see also, Pontual, paragraphs 0121-0124 [describing the search results screen of Figs. 11 and 12], 0126 [describing the search results screen of Fig. 14], and 0129 [describing the search results screen of Fig. 16]).

With respect to dependent claim 2, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein the primary set of media items is obtained by performing a string search based on the first media search request.
	Pontual further teaches performing text string searches to generate search results (see Pontual, paragraphs 0180-0191, described supra, claim 1).

With respect to dependent claim 3, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: 
Determine whether the first media search request includes an explicit request to narrow the one or more second media search requests received prior to the first media search request; Pontual further teaches determining whether a subsequent search is an attempt to further narrow the original search (see Pontual, paragraph 0201 [describing how the system looks for particular categories of words; one category is a connector word, such as “only,” “just,” or “how about;” switching words include “what” or “only;” reference words include “the ones”]; see also, Pontual, paragraphs 0180-0191, described supra, claim 1).
In accordance with a determination that the first media search request contains an explicit request to narrow the one or more second media search requests: 
Obtain the plurality of secondary sets of media items based on the first media search request and the one or more second media search requests; Pontual further teaches that if it is determined to narrow a previously executed search, the combination of search results are presented based on the prior searches and the narrowing (more recent) search request (see Pontual, paragraphs 0180-0191, described supra, claim 1).

With respect to dependent claim 4, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: 
In response to determining that one or more second media search requests do not exist, display the primary set of media items in a portion of a user interface; Pontual further teaches that if there are no prior searches, then the current search is executed and the results of the current search are displayed (see Pontual, Figs. 11, 12, 14, and 16; see also, Pontual, paragraphs 0121-0124, 0126, and 0129, described supra, claim 1).

With respect to dependent claim 9, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Burns further teaches the device wherein display of the primary set of media items and the plurality of secondary sets of media items comprising: 
Determining a ranking score for the first media search request; determining a ranking score for each of the one or more second media search requests; Burns further teaches determining a ranking score for each search request (see Burns, col. 9, line 37 – col. 10, line 44 [describing how the system uses a plurality of metrics to score each search request, calculating a score based on the determined metrics, and compares that score to a threshold to determine whether to include the request results in the final presentation; the metrics include a determination of new content not previously present, types and sources of content, intent of the user, freshness/recency of the request, whether the request uses common or uncommon terms, the number of results returned, etc.)].
Displaying the primary set of media items and the plurality of secondary sets of media items based on the ranking score for the first media search request and the ranking scores for each of the one or more second media search requests; Burns further teaches presenting the results based on the ranking scores (see Burns, col. 9, line 37 – col. 10, line 44, described supra).

With respect to dependent claim 10, Pontual, as modified by Burns, teaches the electronic device of claim 9, as described above.
	Burns further teaches the device wherein the ranking score for the first media search request and the ranking score for each of the one or more second media search requests are determined based on an order in which the first media search request and the one or more second media search requests are received.
	Burns further teaches that the ranking score can be based on freshness/recency (e.g., timing) of the search requests (see Burns, col. 9, line 37 – col. 10, line 44, described supra, claim 9).

With respect to dependent claim 11, Pontual, as modified by Burns, teaches the electronic device of claim 9, as described above.
	Burns further teaches the device wherein the ranking score for the first media search request and the ranking score for each of the one or more second media search requests are determined based on a selection history of the user, the selection history comprising media items previously selected by the user.
	Burns further teaches that the ranking score can be determined based on whether the user has selected search results (see Burns, col. 9, line 37 – col. 10, line 44, described supra, claim 9). 

With respect to dependent claim 12, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein displaying the primary set of media items and the plurality of secondary sets of media items comprises: 
Displaying media content on a user interface while displaying the at least a portion of the primary set of media items and the at least a portion of the secondary set of media items.
	Pontual further teaches displaying the search results of the combination of queries to the user, including at least a portion of the primary results and the combination of secondary results (see Pontual, Figs. 11, 12, 14, and 16; see also, Pontual, paragraphs 0121-0124, 0126, and 0129, described supra, claim 1).

With respect to dependent claim 13, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein the first media search request is received via a keyboard interface.
	Pontual further teaches that the first media search can be input via keyboard (see Pontual, paragraph 0080 [the GUI input interfaces can include keyboards, buttons, touch screen, remote controls

With respect to dependent claim 14, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein at least one of the one or more second media search requests is a natural language user speech input.
	Pontual further teaches that the search request can be input via speech utterance by the user in a natural language input (see Pontual, paragraphs 0079 [input devices include microphones for receiving voice input] and 0121 [describing how to input voice commands])see also, Pontual, paragraphs 0180-0191, described supra, claim 1).

With respect to dependent claim 15, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein the secondary set of media items is obtained by performing a structured search based on one or more parameter values associated with a media item of the primary set of media items.
	Pontual further teaches performing structured searches using parameter tokens from searches (see Pontual, paragraphs 0180-0191, described supra, claim 1).

With respect to dependent claim 16, Pontual, as modified by Burns, teaches the electronic device of claim 15, as described above.
	Pontual further teaches the device wherein the structured search is performed based on primary set of media items.
	Pontual further teaches performing structured searches using result sets from searches (see Pontual, paragraphs 0180-0191, described supra, claim 1).

With respect to dependent claim 17, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
	Pontual further teaches the device wherein each media item of the primary set of media items is associated with a quality rating, and wherein the first media search request defines a parameter value associated with the quality rating.
	Pontual further teaches that each item can be associated with a rating (4 out of five stars, certified fresh, critics scores, etc.), and that the user can search based on the quality ratings (see Pontual, paragraph 0070 [metadata that can be used for searching includes summaries, actors, directors, genres, ratings, titles, guidance ratings (e.g., PG, PG-13, R, TV-MA, etc.)]).

Independent claim 18 recites a method for interacting with a digital assistant of a media system, the method performed by the electronic device of independent claim 1. Accordingly, independent claim 18 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Independent claim 19 recites a non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform as the electronic device of independent claim 1. Accordingly, independent claim 19 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pontual, in view of Burns, further in view of U.S. Patent Application Publication No. 2008/0256055 A1, filed by Cloward on April 11, 2007, and published on October 16, 2008 (hereinafter Cloward).

With respect to dependent claim 6, Pontual, as modified by Burns, teaches the electronic device of claim 1, as described above.
Pontual and Burns fail to further teach the device wherein displaying the primary set of media items and the plurality of secondary sets of media items comprises: 
Displaying the at least a portion of the primary set of media items on a first set of rows of a user interface;
Displaying the at least a portion of the secondary set of media items on a second set of rows of the user interface.
	However, Cloward teaches a relationship driven search system in which a plurality of searches are performed wherein the search terms are related to one another, and the result sets are presented in a hierarchical manner with the primary result set displayed at a higher level than the secondary result set (see Cloward, Fig. 7; see also, Cloward, paragraphs 0014 [describing searches based on primary words and secondary (related) words] and 0026 [describing the output presentation of Fig. 7, in which the primary search results are presented at the top level of the hierarchy, and each of the secondary result sets are presented at a second (or lower) level of the hierarchy]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pontual, Burns, and Cloward before him before the effective filing date of the claimed invention, to modify the medium of Pontual, as modified by Burns, to incorporate displaying each result set in an ordered, hierarchical manner which visually distinguishes each result set as taught by Cloward. One would have been motivated to make such a combination because this provides a user with a visually distinguishable manner of presenting different, but related, search results, as taught by Cloward (see Cloward, paragraph 0002 [“While this key word searching approach is great for finding any document that contains that word anywhere within its text, it is not very helpful when you really only want to find the references that use a particular term as a key concept. Users are left with filtering through dozens if not hundreds of results, sometimes finding that some of the more relevant documents are very far down in the search results list. This is both time consuming and frustrating for the user seeking specific information at a particular moment.”])


With respect to dependent claim 7, Pontual, as modified by Burns and Cloward, teaches the electronic device of claim 6, as described above.
	Pontual further teaches the device wherein the user interface includes a textual representation of one or more words referring to a media item of the primary set of media items.

With respect to dependent claim 8, Pontual, as modified by Burns and Cloward, teaches the electronic device of claim 6, as described above.
	Cloward further teaches the device wherein each row of the second set of rows corresponds to a respective second media search request of the one or more second media search requests.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The Examiner has carefully examined claim 5. The closest prior art references of record are Pontual, Burns, and Cloward.

Claim 5 is indicated as allowable over Pontual, Burns, and Cloward at least because the cited combination of references does not teach or suggest the following limitations recited in claim 5:

wherein obtaining the plurality of secondary sets of media items further comprises: determining whether the plurality of combinations includes one or more incompatible combinations, wherein a combination is incompatible if it contains more than one parameter value for a parameter predetermined to require a singular value; 
updating the plurality of combinations to exclude the one or more incompatible combinations.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the claim, which defines the indicated allowability of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Amatriain et al., “Netflix Recommendations: Beyond the 5 stars (Parts 1 and 2),” retrieved from https://netflixtechblog.com/netflix-recommendations-beyond-the-5-stars-part-1-55838468f429 and https://netflixtechblog.com/netflix-recommendations-beyond-the-5-stars-part-2-d9b96aa399f5 on October 11, 2022, published on April 6, 2012 and June 20, 2012.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173